JOSEPHINE LINKER HART, Judge, dissenting. This case should either be dismissed for failure to join all necessary parties or reversed and remanded. The majority’s “brief recitation of the facts” does not allow any understanding of this ease, much less a “complete” one. Appellant Combined Healthcare Federal Credit Union (CHFCU) is the lienholder of a 2000 Lincoln Town Car titled to Barbara Dooley or Yvonne Dooley. Previously, the car was titled solely in the name of Yvonne, with CHFCU also listed as the lienholder. When Barbara acquired an interest in the car, which was again financed by CHFCU, CHFCU |flreleased the lien, which was reflected on the front of the superseded title, and established a new lien on the collateral, which was now owned by both Barbara and Yvonne. Both Barbara and Yvonne were obligors on the debt with Barbara being the primary debt- or and Yvonne being a guarantor. Appellee Arands Corporation (Arands) is the parent company of Mr. Mark’s Autos. In August 2007, Eric Washington, who had no apparent ownership interest in the car, sold it to Mr. Mark’s Autos for $5000. Not surprisingly, Arands experienced some difficulty in getting clear title to the Town Car. It sued Yvonne, Washington, and CHFCU asking that the lien be cancelled or that its interest in the car be declared superior to all others. Barbara has never been made a party to this case. CHFCU subsequently filed a cross-complaint in replevin. In April 2009, Yvonne and Washington were dismissed from the case, leaving Arands and CHFCU as the only remaining parties. Arands moved for summary judgment. Attached to its motion was the superseded title document that showed that CHFCU had released the prior lien that it held when the car was titled solely in Yvonne. CHFCU asserted that it still had a valid lien on the current title, which was in Barbara’s and Yvonne’s names. In its response to Arands’s summary-judgment motion, CHFCU attached a document from the Arkansas Department of Finance and Administration showing that it had a valid lien on the car. CHFCU also attached an affidavit from the CEO of CHFCU asserting CHFCU’s interest in the collateral. Inexplicably, the trial judge granted summary judgment in favor of Arands, without the hearing that CHFCU had requested. IkA proposed precedent was forwarded to CHFCU. CHFCU objected to the order and asked for a hearing, or alternatively, written findings of fact. Unbeknownst to CHFCU, the order was signed by the trial judge and filed of record on October 27, 2009. The next day, CHFCU wrote to the trial judge referencing the proposed order and asked the court to consider three specific issues. The trial judge responded on November 3, 2009, telling CHFCU to put its request in a motion with an accompanying brief. The trial judge never mentioned that he had already signed the order, and neither the trial judge nor the attorney for Arands informed CHFCU that the order had been filed. On December 3, 2009, CHFCU filed its motion. After the time for filing a notice of appeal had lapsed, Arands responded that the trial court no longer had jurisdiction, and the trial court agreed. CHFCU filed a motion to vacate under Rule 60, asserting that the order should be set aside to rectify a mistake and to prevent a miscarriage of justice. The motion was denied and CHFCU appealed. First, we are obligated by supreme court precedent to decide whether this was a valid judgment because not all necessary parties — Barbara was never made a party — were before the court. As noted previously, Barbara was the title holder and the principal borrower on the car.4 While the necessary-party issue was not raised by the parties, in at least three cases |nthe supreme court — on its own motion — has found that the trial court failed to join an indispensable party, reversing and remanding the case to the trial court to join the omitted party. Koonce v. Mitchell, 341 Ark. 716, 19 S.W.3d 603 (2000); Yamauchi v. Sovran Bank/Central South, 309 Ark. 532, 832 S.W.2d 241 (1992); Harrison v. Knott, 219 Ark. 565, 243 S.W.2d 642 (1951). With Barbara listed as the owner of record of the car, I do not believe that the judgment in this case has given Arands merchantable title in the vehicle. Accordingly, affirming is approving piecemeal litigation. Assuming, as the majority does, that the court of appeals is not bound to follow supreme court precedent, there is merit to CHFCU’s argument. CHFCU contends that this case should be controlled by the provision of Rule 60(a), which gives a trial court authority to modify or vacate a judgment within 90 days of the entry of an order “to prevent the miscarriage of justice.” This situation is clearly a miscarriage of justice. It is not disputed that CHFCU was unaware that the proposed order was filed for record without agreeing with the order as to form. Further, correspondence from the trial judge, which did not disclose that the judge had signed the order, essentially misled CHFCU into believing that the order had not yet been entered. Moreover, it is black-letter law that one cannot obtain good title to a chattel from someone who does not own it. Yet, affirming this case means that — in summary judgment — Arands will have cut off CHFCU’s interest in the automobile despite the fact that Arands bought it from a third party who presented a superseded title document and CHFCU 11?met Arands’s proof with documentation from the Department of Finance and Administration showing that CHFCU was a valid lienholder. This is a miscarriage of justice.  . In the majority’s footnote where they attempt to explain why they have evaded this issue, it correctly, though disingenuously, asserts that Barbara Dooley was not identified on "the certificate of title of the vehiclé at issue” that was appended to Arands’s summary-judgment motion. What the majority fails to mention is that CHFCU presented proof — which I have referred to — that the certificate of title had been superseded and that Barbara Dooley had an ownership interest in the automobile as well as an obligation to pay the loan on the vehicle. It is axiomatic that when a court reviews a summary-judgment motion, it must view the proof in the light most favorable to the party resisting the motion, resolving any doubts and inferences against the moving party. Ryder v. State Farm Mut. Auto. Ins. Co., 371 Ark. 508, 268 S.W.3d 298 (2007); Acuff v. Bumgarner, 2009 Ark. App. 854, 371 S.W.3d 709; Howard v. Adams, 2009 Ark. App. 621, 332 S.W.3d 24; Lynn v. Wal-Mart Stores, Inc., 102 Ark.App. 65, 280 S.W.3d 574 (2008). The majority does not explain why it is proper in this case to ignore CHFCU’s evidence entirely.